Citation Nr: 0424490	
Decision Date: 09/03/04    Archive Date: 09/15/04

DOCKET NO.  02-11 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for Evan's syndrome and chronic relapsing 
inflammatory polyneuropathy (claimed as Guillain-Barre 
syndrome or chronic inflammatory demyelinating 
polyradiculoneuropathy (CIDP)).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from June 1958 to May 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision issued by 
the North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In April 2004, the 
appellant testified at a videoconference hearing at the RO 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted and became effective.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002).  In light of the VCAA, VA revised the provisions of 38 
C.F.R. §§ 3.102 and 3.159.  38 C.F.R. §§ 3.102, 3.159 (2003); 
see 66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  These amendments 
were effective November 9, 2000.  The VCAA provides a broader 
VA obligation to obtain relevant records and advise a 
claimant of the status of those efforts and what is needed to 
substantiate a claim.

With respect to the appellant's claim under the provisions of 
38 U.S.C.A. § 1151, the law provides that the VA must pay 
compensation to a claimant in the same manner as if such 
disability, aggravation or death were service-connected under 
the following circumstances: if the veteran suffers from 
additional disease or injury, or an aggravation of an 
existing disease or injury, caused as a result of VA 
training, hospitalization, medical or surgical treatment, or 
examination; or caused in the pursuit of certain vocational 
rehabilitation.  The qualifying disability or death must not 
be the result of the veteran's willful misconduct.  38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.358, 3.800 
(2003).  Competent medical evidence is required to support 
claims involving a medical diagnosis.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

For claims filed on or after October 1, 1997, as in this 
case, a claimant is required to show fault or negligence in 
medical treatment.  Specifically, the claimant must show 
additional disability or death which was caused by VA 
hospital care, medical or surgical treatment or examination; 
and that the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the hospital care, medical or surgical treatment, 
or examination.  In the alternative, the claimant must show 
that he/she suffers from additional disability or death which 
was caused by VA hospital care, medical or surgical treatment 
or examination; and that the proximate cause of the 
additional disability was an event which was not reasonably 
foreseeable.  See 
38 U.S.C.A. § 1151 (a)(1)(A) and (B) (West 2002); 63 Fed. 
Reg. 31,263 (1998); VAOPGCPREC 40-97; Pub. L. No. 104-204, § 
422(b)(1), (c), 110 Stat. 2926-27 (1996).

In determining whether additional disability exists, the 
physical condition immediately prior to the disease or injury 
upon which the claim for compensation is based will be 
compared with the subsequent physical condition resulting 
from the disease or injury.  Compensation will not be payable 
for the continuance or natural progress of diseases or 
injuries for which the hospitalization or treatment was 
authorized.  See 38 C.F.R. § 3.358(b).

It is also necessary to show that additional disability 
actually resulted from such disease, or that an injury or an 
aggravation of an existing disease or injury was suffered as 
a result of hospitalization or medical treatment and is not 
merely coincidental therewith.  The mere fact of aggravation, 
alone, will not suffice to make the disability compensable in 
the absence of proof that it resulted from disease or injury 
or an aggravation of an existing disease or injury suffered 
as a result of training, hospitalization, medical or surgical 
treatment, or examination.  38 C.F.R. § 3.358(c)(1), (2).  
Compensation is not payable for the necessary consequences of 
medical or surgical treatment properly administered with the 
express or implied consent of the veteran.  38 C.F.R. § 
3.358(c)(3).

In the present case, the Board finds that VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA, have not been fulfilled regarding the issue on appeal.  
Consequently, a remand is required to comply with the notice 
and duty to assist provisions contained in the VCAA.  In 
particular, the Board observes that the RO has not provided 
the veteran with the regulations implementing the VCAA or 
VCAA content-complying notice consistent with 38 U.S.C.A. §  
5103 (a) and 38 C.F.R. §  3.159(b)(1) (2003) for the issue on 
appeal.  See VAOPGCPREC 7-2004.  

The Board notes that the duty to assist includes obtaining VA 
treatment records and providing a VA medical examination or a 
medical opinion when necessary for an adequate determination.  
At an April 2004 videoconference hearing, the veteran 
testified that he had been diagnosed with Evan's syndrome and 
Guillain-Barre syndrome and that the latter disorder has been 
diagnosed as CIDP.  He stated that he initially began having 
symptoms in February 2001, was first diagnosed in April 2001, 
and he believes the claimed disorders are the result of 
inoculations for pneumonia and tetanus, which he received at 
the VA Medical Center on February 21, 2001.  The veteran 
indicated that he had consulted with Dr. S. C. of the 
University of Arkansas Medical Services and referred to a 
letter from him, in which he indicated that the veteran's 
disorders may have been from the vaccination shots, and VA 
treatment records.  However, the letter from Dr. S. C. is not 
in the record and should be obtained and associated with the 
claims file on remand.

In November 2001, the veteran was examined by a VA examiner, 
who had participated in the veteran's initial inpatient 
treatment.  That examiner opined that it was likely that the 
veteran's Evan's syndrome is associated with his chronic 
relapsing inflammatory polyneuropathy and there was no 
evidence linking the latter disorder to inoculations for 
pneumonia and tetanus.  The examiner's opinion was based on a 
review of the veteran's VA hospital records and claims file.  
However, the examiner did not indicate the dates of the VA 
treatment records that were reviewed and none were associated 
with the record prior to April 2002, including any showing 
that the veteran received the inoculations on February 21, 
2001 and that he had authorized VA to administer the 
vaccines.  The veteran has indicated that he has been treated 
at the Little Rock VA Medical Center since March 1996.  On 
remand, the RO should obtain VA treatment records for the 
veteran from March 1996 to the present.  The examiner did not 
describe the veteran's physical condition immediately prior 
to the disease upon which the claim for compensation is based 
nor compare it with the subsequent physical condition 
resulting from the disease(s) claimed to be the result of VA 
inoculations.  The examiner did not discuss whether the 
residuals were not the necessary consequences of the medical 
treatment properly administered with the express or implied 
consent of the veteran or were due to an event that was not 
reasonably foreseeable.  Moreover, the examiner did not opine 
whether any additional disability was caused by carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
hospital care, medical or surgical treatment, or examination.  
The examiner also did not comment on the Internet articles or 
other medical opinions provided by the veteran.  Finally, 
since the November 2001 examiner participated in the 
veteran's treatment, the Board feels that the veteran should 
be afforded another examination by a physician who has not 
participated in the veteran's treatment to obtain the 
opinions needed to make an informed decision.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The RO should obtain copies of VA 
treatment records for the veteran from 
the Little Rock VA Medical Center, to 
include missing records from March 1996 
to the present that show when the veteran 
received vaccinations in early 2001 and 
whether he authorized VA to administer 
them.  The RO should obtain from the 
veteran a copy of the statement from Dr. 
Sammy Corrick referred to in the April 
2004 hearing testimony.  The RO should 
obtain copies of the results of any 
consultations from the University of 
Arkansas Medical Services pertaining to 
the veteran's claimed autoimmune and 
nervous system disorders.  If records are 
not available, the provider should so 
indicate. 

2.  The RO must schedule the veteran for 
an examination by an appropriate 
specialist(s), who has not previously 
been involved in the veteran's care, for 
an opinion as to the nature and extent of 
any "additional disability" attributable 
to inoculations for pneumonia and tetanus 
received in early 2001.  The examination 
report should include a detailed account 
of all manifestations of relevant 
pathology found.  The claims file with 
associated treatment records and this 
remand must be made available to, and be 
reviewed by, the examiner(s) in 
connection with the examination, and 
should be so indicated in the report.  
All necessary studies and/or tests for an 
accurate assessment should be conducted.  

The specialist(s) is requested to review 
all pertinent medical treatment and 
examination records in the veteran's 
claims file, and after a thorough 
clinical examination, offer opinions as 
to: the nature of the veteran's 
autoimmune and nervous systems prior to 
the 2001 inoculations for pneumonia and 
tetanus and whether it is at least as 
likely as not (50 percent or more 
probability) that the veteran suffered 
any additional disability as a result of 
VA medical treatment in February 2001.  
If the specialist(s) determines that VA 
treatment caused additional disability to 
the veteran, then the examiner should 
offer opinions on whether the evidence 
shows an event not reasonably foreseeable 
possibly caused the additional disability 
to the veteran's autoimmune and nervous 
systems and whether there was fault on 
VA's part.  The regulations require a 
showing not only that the VA treatment in 
question resulted in additional 
disability but also that the proximate 
cause of the additional disability was 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on VA's part in 
furnishing the medical treatment, or that 
the proximate cause of additional 
disability was an event which was not 
reasonably foreseeable.  Additional 
disability may be viewed as occurring 
"as a result of" the VA treatment only 
if a physician exercising the degree of 
skill and care ordinarily required of the 
medical profession reasonably should have 
diagnosed the condition and rendered 
treatment, which probably would have 
avoided the resulting disability.  
Compensation is not paid for the 
continuance or natural progress of 
diseases or injuries for which the 
treatment was authorized.  The additional 
disability must actually result from VA 
medical treatment, and not be merely 
coincidental therewith.  The 
specialist(s) should clearly outline the 
rationale for any opinion expressed.  If 
any opinion cannot be given, the 
specialist(s) should indicate the reasons 
why.

3.  The RO must review the entire file 
and ensure for the issue on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. § 
5103A (West 2002) and C.F.R. § 3.159 
(2003); as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, the RO 
must inform the claimant (1) about the 
information and evidence needed to 
establish entitlement to service 
connection under 38 U.S.C.A. 
§ 1151 (West 2002); (2) about the 
information and evidence not of record 
that is necessary to substantiate his 
claim; (3) about the information and 
evidence that VA will seek to provide; 
(4) about the information and evidence 
the claimant is expected to provide; and 
(5) request or tell him to provide any 
evidence in his possession that pertains 
to his claim.  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.

4.  Following completion of 1 through 3 
above, the RO should readjudicate the 
appellant's 1151 claim, including any 
additional evidence obtained on remand.  
If the determination remains unfavorable 
to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2003).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant and his representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




